OPINION OF THE COURT
Per Curiam.
Robert A. Cicola has submitted an affidavit, dated June 11, 2001, wherein he tenders his resignation as an attorney and counselor-at-law (see, 22 NYCRR 691.9). Mr. Cicola was admit*116ted to the Bar on April 25, 1973, at a term of the Appellate Division of the Supreme Court in the Second Judicial Department, under the name Robert Alan Cicola.
Mr. Cicola avers that his resignation is voluntary, free from coercion and duress, and submitted with a full awareness of its implications. He is aware that he is barred by the Judiciary Law and the rules of the Court from seeking reinstatement for at least seven years. He is also aware of the Grievance Committee’s pending investigation into his alleged misuse of escrow funds, including dishonored checks drawn on his escrow account and his conversion of escrow funds for personal use. Mr. Cicola acknowledges that he could not successfully defend himself on the merits against any charges predicated thereon.
Mr. Cicola is aware that in any order permitting him to resign, the Court could require him to make monetary restitution or to reimburse the Lawyers’ Fund for Client Protection. He specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee recommends acceptance of the resignation.
As the proffered resignation complies with the appropriate Court rules, it is accepted, Mr. Cicola is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Bracken, P. J., O’Brien, Ritter, Santucci and Goldstein, JJ., concur.
Ordered that the resignation of Robert A. Cicola is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Robert A. Cicola is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Robert A. Cicola shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Robert A. Cicola is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, *117board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.